Case 2:21-bk-12663-ER     Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47         Desc
                          Main Document     Page 1 of 18


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      [Proposed] Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC. and
      Attorney for Debtor and Debtor-in-Possession
  7   HOPLITE ENTERTAINMENT, INC.
  8
  9                         UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                                 LOS ANGELES DIVISION
 12
 13   In re                                     )    No. 2:21-bk-12663 ER
                                                )
 14                                             )    Chapter 11
      HOPLITE, INC.,                            )
 15                                             )    No. 2:21-bk-12546 ER
                          Debtor.               )
 16   _________________________________ )            Chapter 11
      In re                                     )
 17                                             )    NOTICE OF MOTION AND MOTION
      HOPLITE ENTERTAINMENT, INC.               )    FOR APPROVAL OF ENTRY INTO
 18                                             )    CONTRACT FOR POST-
                          Debtor                )    PRODUCTION SERVICES WITH
 19   _________________________________ )            BUFFALO 8 PRODUCTIONS, LLC;
                                                )    DECLARATION OF JONATHON
 20   }     Affects Both Debtors.               )    SMITH
                                                )
 21   G     Affects Hoplite, Inc.               )    DATE:        June 22, 2021
                                                )    TIME:        10:00 am
 22   G     Affects Hoplite Entertainment, Inc. )    CTRM:        1568
                                                )
 23   _________________________________ )
 24
 25           TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY
 26   JUDGE, THE UNITED STATES TRUSTEE, ALL CREDITORS, AND ALL INTERESTED
 27   PARTIES:
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
Case 2:21-bk-12663-ER      Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47             Desc
                           Main Document     Page 2 of 18


  1          PLEASE TAKE NOTICE that on June 22, 2021 at 10:00 am in Courtroom 1568
  2   of the United States Bankruptcy Court for the Central District of California, Los Angeles
  3   Division, located at 255 East Temple Street, 15 th Floor, Los Angeles, California 90012,
  4   Debtors-in-Possession HOPLITE, INC. and HOPLITE ENTERTAINMENT, INC.
  5   (collectively "Debtors") will move the court for an order approving their entry into an
  6   agreement with Buffalo 8 Productions, LLC for the rendition of television post-
  7   production services in connection with various television properties owned by the
  8   Debtors which require those services in order to be finished and to be marketable.
  9   Specifically, the agreement calls for the storage of servers and/or hard drives containing
 10   the digital storage of the libraries of the Debtors and the insurance thereof.
 11          The grounds for the motion are that the agreement may be outside the ordinary
 12   course of business for these debtors and thereby may require court approval pursuant
 13   to Bankruptcy Code §363(b)(1).
 14          This motion is based upon this notice of motion, the attached motion, the
 15   Memorandum of Points and Authorities and Declaration of Jonathan Smith attached
 16   hereto, and the oral and written presentation at the hearing of evidence concerning the
 17   agreement.
 18          NOTICE IS FURTHER GIVEN that pursuant to Local Rule 9013-1(f), objections
 19   or opposition to the granting of relief sought by these applications must be in writing and
 20   filed with the Bankruptcy Court no later than fourteen (14) days prior to the date of the
 21   hearing of the applications. A copy of any objection or opposition must be served upon
 22   the undersigned at the address first stated at the top of the first page of this notice. Any
 23   opposition must comprise a complete written statement of all reasons in opposition
 24   thereto or in support or joinder thereof, declarations and copies of all photographs and
 25   documentary evidence on which the responding party intends to rely, and any
 26   responding memorandum of points and authorities. The opposing papers must advise
 27   the adverse party that any reply to the opposition must be filed with the court and
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                  -2-
Case 2:21-bk-12663-ER     Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47           Desc
                          Main Document     Page 3 of 18


  1   served on the opposing party not later than 7 days prior to the hearing on the motion.
  2   Failure to timely file and serve opposition to the motion may be considered by the Court
  3   to be a waiver of any grounds for objection and a consent to the entry of the relief
  4   sought herein.
  5
  6   Dated: May 24, 2021
  7
                                               /s/ Richard T. Baum
  8                                            _______________________________
                                               RICHARD T. BAUM, Attorney for Debtor-in-
  9                                            Possession HOPLITE ENTERTAINMENT, INC
                                               and Proposed Attorney for Debtor-in-
 10                                            Possession HOPLITE, INC.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                 -3-
Case 2:21-bk-12663-ER     Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47           Desc
                          Main Document     Page 4 of 18


  1                      MEMORANDUM OF POINTS AND AUTHORITIES
  2          The Debtors’ business model called for them to produce scripted and unscripted
  3   reality television programs, some individual shows and others in a series, and to license
  4   the broadcast of them in various media around the world. At least 34 shows or series
  5   have been shot, most are finished and ready for licensing and distribution, and all are
  6   stored on hard drives and/or servers, and are also stored on vimeo.com. Productions
  7   on the hard drives have extra material that can be edited into the finished product while
  8   the vimeo versions are fixed.
  9          An agreement has been reached with Buffalo 8 Productions, LLC (“Buffalo 8") to
 10   provide evaluations, storage and insurance in exchange for an administrative claim in
 11   the amount of $72,950.00 plus such extra charges as may be permissible under the
 12   attached Post-Production Services Agreement (Exhibit 1). The Debtors will deliver or
 13   already have delivered to Buffalo 8 servers and/or hard drives which comprise their
 14   libraries. Buffalo 8 agreed to provide insurance coverage under its existing policies for
 15   the servers and hard drives delivered
 16          Because this is an extension of credit to be repaid from proceeds of the
 17   liquidation of Debtors’ library as an administrative claim, pursuant to Local Bankruptcy
 18   Rule 4001-2(b), the following information is provided:
 19          1. No cross-collateralization rights are granted;
 20          2. If approved, the contract is binding and enforceable against the Debtors and
 21   their estates;
 22          3. The estate does not waive any rights against any party;
 23          4. No rights or liens are granted to Debtors’ claims arising under 11 USC §§544,
 24   545, 547, 548 or 549;
 25          5. No part of the claim arose pre-petition;
 26          6. No carve out is made under this contract;
 27          7. No liens are primed.
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                 -4-
Case 2:21-bk-12663-ER       Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47          Desc
                            Main Document     Page 5 of 18


  1
  2          The essential terms of the agreement are as follows:
  3          1. Buffalo 8 will provide post-production services to assess the libraries and to
  4   provide storage for six months;
  5          2. Buffalo 8 will provide insurance certificates naming the Debtors as additional
  6   insureds under its existing insurance policies, and naming the US Trustee as a party
  7   entitled to notice;
  8          3. For these and other services described in the agreement, Buffalo 8 will
  9   receive an administrative claim in the amount of $72,950.00 plus incidental charges due
 10   it under the contract.
 11          Buffalo 8 is a company owned by or affiliated with Bond It, a secured creditor of
 12   Hoplite, Inc. The position of Bond It is neither improved nor impaired by the agreement.
 13   To the best of Debtors’ knowledge, no insider of Bond It or of Buffalo 8 is an insider of
 14   the Debtors.
 15          The Debtors enter into the contract for several reasons, but the primary one is
 16   that there are insufficient cash resources to provide safe storage and insurance
 17   coverage for their libraries, or to provide any other post-production services that are
 18   required for the television shows.
 19          For these reasons, the Debtors ask that the court approv e their entry into the
 20   Post-Production Services Agreement with Buffalo 8.
 21   DATED: May 21, 2021                       HOPLITE, INC.
 22
                                                _____________________________________
 23                                             JON SMITH, President
 24
                                                /s/ Richard T. Baum
 25                                             _______________________________
                                                By RICHARD T. BAUM, Proposed Attorney for
 26                                             Debtor-in-Possession HOPLITE, INC. and
                                                Attorney for Debtor-in-Possession HOPLITE
 27                                             ENTERTAINMENT, INC.
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                 -5-
Case 2:21-bk-12663-ER      Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47             Desc
                           Main Document     Page 6 of 18


  1                            DECLARATION OF JONATHAN SMITH
  2
  3          I, JONATHAN SMITH, declare:
  4          1. I am the President of Debtors HOPLITE ENTERTAINMENT, INC. and
  5   HOPLITE, INC. I have pesonal knowledge of the facts set forth herein and if called as
  6   a witness I could testify competently thereto.
  7          2. I continue to handle the operations of the Debtors pending the hiring of
  8   Howard Grobstein. I will cede any control I have to him when he is hired.
  9          3. The Debtors each maintain a library of reality-based television shows and
 10   series, some scripted and some unscripted. The episodes are stored in at least two
 11   places: hard drives and/or servers and on vimeo.com, a web-based storage site.
 12   Matters stored on the hard drives contain the finished product as well as additional
 13   footage which has been shot and which can be edited into the finished material. The
 14   versions stored on vimeo.com are the final versions only and cannot be edited in that
 15   location. There are six properties which are in need of post-production work, including
 16   video and audio editing.
 17          4. In April 2020, the existing insurance on the businesses expired and was not
 18   renewed due to a lack of funds. In December 2020, the lease of the business premises
 19   expired and both Debtors vacated, relocating to my home in the West Hollywood area.
 20   Servers and hard drives were stored there, and some were in storage at Walla and
 21   Colour Time, post-production houses. On May 17, 2021, I negotiated a deal with
 22   Buffalo 8, a post-production facility affiliated with Bond It, a secured creditor of
 23   HOPLITE, INC., to provide storage and insurance of the libraries. A true copy of the
 24   Post-Production Services Agreement is attached as Exhibit 1. That agreement calls for
 25   Buffalo 8 to assess the data on the drives, store the servers and hard drives, and
 26   provide insurance through its existing insurance. For these services, Buffalo 8 will
 27   receive an administrative claim in the amount of $72,950.00. These services are
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                   -6-
Case 2:21-bk-12663-ER     Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47          Desc
                          Main Document     Page 7 of 18


  1   necessary since neither Debtor has secure storage facilities or funds for insurance.
  2          5. On May 17 and 18, I delivered all servers/hard drives which were stored in my
  3   home to Buffalo 8. I am scheduled to pick up the hard drives at Walla and at Colour
  4   Time on my return to Los Angeles following attendance at a family funeral. I will
  5   immediately deliver the materials to Buffalo 8.
  6
  7          I declare under penalty of perjury under the laws of the United States that the
  8   foregoing is true and correct. Executed this 21 st day of May 2021, at Los Angeles,
  9   California.
 10
 11                                            _________________________________
                                               JONATHAN SMITH
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                 -7-
Case 2:21-bk-12663-ER   Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47   Desc
                        Main Document     Page 8 of 18




          EXHIBIT 1
Case 2:21-bk-12663-ER         Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                Desc
                              Main Document     Page 9 of 18




                     POST-PRODUCTION SERVICES AGREEMENT

This Post-Production Services Agreement (“Agreement”) is made as of May 17th, 2021 by and
between HOPLITE INC. & HOPLITE ENTERTAINMENT LLC (“Client”), and Buffalo 8
Productions, LLC(“Buffalo 8”) with respect to Buffalo 8’s post services in connection with the
Hoplite Library (the “Library”).




1. Fee/Payment: Deferred Amount ($72,950.00). Buffalo 8 will have an administrative claim for
$72,950.00 which Buffalo 8 will be entitled to collect in a priority position from unencumbered
Client assets or from an agreed upon position in the waterfall.



3. Buffalo 8’s Services; Non-Union Personnel. Buffalo 8 shall provide Client with the
equipment, personnel, and services to provide the post-production services described in Exhibit
A and subject to the delivery terms described below. Buffalo 8 shall hire all Buffalo 8 personnel
on a non-union basis. Buffalo 8 makes no representations of the Library’s union status. Any and
all obligations to film guilds and/or film unions is the sole responsibility of the Client.

4.      Buffalo 8’s Post Services. For the purpose of this agreement, provisions allocate for
post-production services as outlined below, the Post Library Bid (Exhibit A)




     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER                      Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                                                   Desc
                                           Main Document    Page 10 of 18




                                                              EXHIBIT A




                                                          Services Estimate Buffalo 8 Post - Price Guide


           Hoplite - Library Assessment & Storage Plan


           Buffalo 8 Post
           6500 Sunset Blvd
           Los Angeles, CA 90028
           o: 323-691-6655



                                                                                                              Episodes 353
                                                                                                Estimated Running Time: 225 hrs

                                                                                   Unit    X            Cost Per Unit         Amount

           Media Asset Management
           Data Assessment (per asset)                                      Asset         353       $            150.00   $    52,950.00
           LTO - Tape archives                                              Tapes         20        $            550.00   $    11,000.00
           Active Storage - per terabyte - per 6 months                     TB            20        $            200.00   $       4,000.00
           Media Management - per 6 months                                  Unit           1        $          5,000.00   $       5,000.00
           Media Asset Management Total                                                                                   $    72,950.00




    Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER         Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                 Desc
                              Main Document    Page 11 of 18




5.     Storage and Backups of Materials

         All Materials: Client is solely responsible to keep and maintain backup copies of all
footage and data turned over to Buffalo 8. Buffalo 8 will not be responsible for inadvertent hard
drive failures and inadvertent loss of materials.
         Upon completing of Buffalo 8’s post services, Buffalo 8 shall deliver in a form acceptable
to Client (either on a hard drive or sent digitally, at clients election) the deliverables as defined
herein. Buffalo 8 will not be responsible for storing Library and sound elements after the order is
completed with files delivered to the Client. It is the Client’s sole responsibility to backup all
elements of the Library, and store them in an appropriate temperature controlled environment. If
client does wish to rent long term drive space with Buffalo 8, please notify us by email. Additional
charges apply.

6.      Overages

       • Additional Data Assessment Time $300 an hour.

9.      Additional Terms.

     a) Buffalo 8 Productions, LLC has sole authority over the approval and hiring of personnel
     to facilitate the post production work outlined in this package. Those personnel decisions
     include, but are not limited to, the colorists, conformist, sound supervisor, and rerecording
     mixer.

     b) Piracy: Buffalo 8 Productions, LLC makes efforts to password protect our client’s
     intellectual property, however, Buffalo 8 Productions, LLC will not be responsible for
     breaches caused by outside hacking or malicious phishing.

10. Representations, Warranties and Covenants of Client. Client represents, warrants and
covenants to Buffalo 8 as follows:

(a)Corporate Power. Client is an individual in good standing, or a corporation or a limited
liability company organized pursuant to the Laws of the State of California and has the full
corporate right, power and authority to enter into and perform its obligations hereunder.


     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER          Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                 Desc
                               Main Document    Page 12 of 18




(b)Due Execution and Enforceability. This Agreement has been duly executed and delivered by
Client and constitutes a legal, valid and binding obligation of Client.

(c)No Contravention. The execution and delivery of this Agreement does not, and the
performance by Client of its obligations under this Agreement will not , to the best of Clients’s
knowledge, contravene any laws, regulations, or by-laws applicable thereto and all consents,
licenses, approvals, authorizations or exemptions of any governmental body or regulatory
authority required or advisable for or in connection with the execution, delivery or performance of
Client hereunder have been obtained and are in full force and effect.

(d)No Breach of Other Documents. The execution, delivery and performance by Client of this
Agreement will not contravene any agreement, contract or other instrument to which it is a party
or by which it or its property may be bound.

(e) Rights to the Library. Client has the full right, whether by ownership or by license, to hire
Buffalo 8 to perform services for the Library.

11.    Representations, Warranties, and Covenants of Buffalo 8. Buffalo 8 represents,
warrants, and covenants to Client as follows.

       11.1 Corporate Power. Buffalo 8 has the full right, power, and authority to enter into
and perform its obligations hereunder.

       11.2 No Litigation. There is no matter, litigation, tax claim, proceeding, or dispute
pending or threatened against or affecting Buffalo 8 or its property, the adverse determination of
which might materially and adversely affect Buffalo 8’s financial condition or operations or impair
Buffalo 8’s ability to perform its obligations hereunder.

        11.3 Due Execution and Enforceability. This Agreement has been duly executed and
delivered by Buffalo 8 and constitutes a legal, valid, and binding obligation of Buffalo 8,
enforceable against it in accordance with its terms.

        11.4 No Contravention. The execution and delivery of this Agreement does not, and
the performance by Buffalo 8 of its obligations under this Agreement will not, contravene any
applicable laws, regulations, or ordinances. All consents, licenses, approvals, authorizations, or
exemptions of any governmental body or regulatory authority required or advisable for or in
connection with the execution, delivery or performance of Buffalo 8 hereunder have been obtained
and are in full force and effect. Buffalo 8 represents and warrants that all services are original and
will not infringe or violate 3rd party rights.

     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER          Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                 Desc
                               Main Document    Page 13 of 18




       11.5 No Breach of Other Documents. The execution, delivery, and performance by
Buffalo 8 of this Agreement will not contravene any agreement, contract or other instrument to
which it is a party or by which it or its property may be bound.

12.    Survival of Representation and Warranties. The representations and warranties of
Buffalo 8 and Client contained herein shall survive the execution and termination of this
Agreement and the delivery of the Deliverables.

13.     Work Made for Hire. The parties acknowledge that all services provided by Buffalo 8
hereunder, including any services rendered by employees and sub-contractors of Buffalo 8, if any,
and all results and proceeds thereof, shall constitute a work specially ordered or commissioned by
Client for use as part of a Media Library or other audio-visual work, and all said material shall be
considered a "work-made-for-hire" and Client is and will be the sole author and owner thereof and
is and will be entitled to the copyright thereon (and all renewals and extensions thereof), with the
right to make such changes therein and uses in accordance with United States Copyright law.
Without limiting the foregoing, Buffalo 8 and Client are aware and hereby acknowledge that new
rights to the results and proceeds of Buffalo 8’s services hereunder may come into being and/or be
recognized in the future, under law and/or in equity (collectively the “New Exploitative Rights”),
and Buffalo 8 intends to and does hereby assign, grant and convey to Client any and all such New
Exploitative Rights in and to such results and proceeds. Buffalo 8 and Client are also aware and
do hereby acknowledge that new (and/or changed) technology, uses, media, formats, modes of
transmission, and methods of distribution, dissemination, exhibition or performance (collectively
the “New Exploitative Methods”) are being and will inevitably continue to be developed in the
future, which would offer new opportunities for exploiting such results and proceeds. Buffalo 8
intends and does hereby assign, grant and convey to Client any and all rights to such New
Exploitative Methods with respect to such results and proceeds. The termination, completion or
breach of this Agreement for any reason whatsoever shall not affect Client’s exclusive ownership
of the Work. Client shall have the right, but not the obligation, to use, adapt, change or revise any
work or product of Buffalo 8 or any part thereof and to combine the same with other material or
works and Buffalo 8 hereby expressly waives any so-called “moral rights” of authors in the Work
which are now or hereafter may be recognized by custom, usage or law. Client shall have the full
right to assign any and all of the rights Client acquires pursuant to this Agreement and Buffalo 8
hereby consents to such assignment. Buffalo 8 shall execute, acknowledge, verify and deliver to
Client any further documents consistent herewith pertaining to any results or proceeds of Buffalo
8’s services hereunder which Client may reasonably request and in the form Client may prescribe;
provided that Buffalo 8’s failure or refusal to do so shall not affect or limit any of Client’s rights
in such results or proceeds as set forth herein. Buffalo 8 hereby irrevocably appoints Client, whose
     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER          Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                   Desc
                               Main Document    Page 14 of 18




power is coupled with an interest, as Buffalo 8’s attorney-in-fact to execute any such document in
Buffalo 8’s name and on Buffalo 8’s behalf, after Buffalo 8’s failure to execute any such document
within ten business days from receipt of request to do so, and to institute and prosecute such
proceedings as Client may deem expedient to secure, protect or enforce the rights Client is
acquiring hereunder. Client shall promptly provide Buffalo 8 with copies of any documents so
executed. Client may sue in its own name and/or at Client’s sole cost may use the name of Buffalo
8 or may join Buffalo 8 as party plaintiff or defendant in any such proceeding. Anything in this
Agreement to the contrary notwithstanding, the provisions of this Paragraph shall survive the
termination, for any reason, of this Agreement.



14.     Mutual Indemnification. Buffalo 8 shall indemnify and hold Client and its affiliated and
related entities and its or their successors, licensees and assigns and the owners, directors, officers,
employees, agents, outside attorneys, and representatives of each of the foregoing, harmless from
and against any and all liability, loss, damage, cost or expense (including, without limitation,
reasonable outside attorneys’ fees and costs) incurred by reason of any breach by Buffalo 8 of
Buffalo 8’s representations, warranties, covenants, obligations, undertakings or agreements
hereunder in connection with the development, production, and exploitation of the Library.

Client shall indemnify and hold Buffalo 8 and its affiliated and related entities and its or their
successors, licensees and assigns and the owners, directors, officers, employees, agents, outside
attorneys, and representatives of each of the foregoing, harmless from and against any and all
liability, loss, damage, cost or expense (including, without limitation, reasonable outside attorneys’
fees and costs) incurred by reason of any breach by Client of Client’s representations, warranties,
covenants, obligations, undertakings or agreements hereunder in connection with the development,
production, and exploitation of the Library.

15.     Assignment. Buffalo 8 shall not assign this agreement; audio work will be performed by
engineers employed by, managed and overseen by Buffalo 8. Client shall have the unrestricted
right to assign any or all of its rights and obligations under this Agreement to any party.

16.     Injunctive Relief Waiver. In the event of a failure or omission by Client constituting a
breach of its obligations hereunder, the damage, if any, caused Buffalo 8 by such breach is not
irreparable or sufficient to entitle Buffalo 8 to injunctive or other equitable relief. Consequently,
Buffalo 8's sole rights and remedies hereunder shall be limited to the right, if any, to obtain
damages at law and Buffalo 8 shall have no right in such event to enjoin or restrain the distribution
or exhibition of the Library. For the avoidance of doubt, Buffalo 8 shall have the right to suspend
     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER          Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                 Desc
                               Main Document    Page 15 of 18




services and/or delivery of any materials to Client hereunder if any payments are not made when
due and payable under this Agreement, until such payments are made.

17.     Disputes. The parties agree that all disputes relating in any manner to services provided
herein, or Client’s obligations to us under this Agreement, will be submitted to binding arbitration
by JAMS under its then-applicable rules in the City of Los Angeles. The parties agree that any
award rendered as a result of such binding arbitration may be enforced pursuant to Sections 1285,
et. seq., California Code of Civil Procedure, by petition brought in any court of the State of
California, including, but not limited to, the courts located in Los Angeles County, California. The
parties each waive whatever rights each of them might otherwise have to a jury trial with respect
to the disputes referred to in this paragraph. This Agreement will be construed under the laws of
the State of California for agreements fully performed in this State.

18.     Insurance. Buffalo 8 will provide insurance certificates naming Hoplite, Inc and Hoplite
Entertainment as additional insureds under its existing insurance policies and naming the US
Trustee as a party entitled to notice — only after the receipt of the Hoplite materials have been
fully confirmed by Buffalo 8 that the hard drives are in working order and the materials stored are
in good condition— covering the costs of the hard drives and any other physical tapes, drives,
disks, etc that are delivered. Hoplite and Hoplite’s individual series will remain covered by
the production and E&O insurance policies that have been bound independently and outside of
this services arrangement.

19.     Storage & Backups of Materials. Client is solely responsible to keep and maintain
backup copies of all footage and data that comprises their materials turned over to Buffalo 8.
Buffalo 8 will not be responsible for inadvertent hard drive failures and inadvertent loss of
materials. Upon assessment of Client hard drives, Buffalo 8 will list the presence of the
shows/materials on the Client hard drives and share this list with Client.


20.     Miscellaneous. This Agreement and its exhibits supersedes and cancels all prior
negotiations and understandings between the parties, and contains all of the terms, conditions and
agreements of the parties, with respect to the transactions contemplated herein. No modification
of this Agreement shall be valid or binding unless in writing and executed by both parties. This
Agreement and all other documents provided for herein and the rights and obligations of the parties
thereto shall be governed by and construed and enforced in accordance with the laws of the State
of California and the parties hereto irrevocably submit to the jurisdiction of the courts of the State
of California. This Agreement shall be binding upon and inure to the benefit of Client and Buffalo
8 and their respective successors and assigns. This Agreement may be executed in any number of
     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER         Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                 Desc
                              Main Document    Page 16 of 18




counterparts and by facsimile transmission, each of which, including facsimile transmissions,
when so executed and delivered shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument. No waiver by either party hereto of any
breach of this Agreement shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision hereof and no waiver shall be effective unless made in writing
and then only to the extent specifically set forth. The exercise of any right granted to either party
hereunder shall not operate as a waiver.




        IN WITNESS WHEREOF, the Client and Buffalo 8 have executed this Agreement as of
the date first written above.

Client:                                       Buffalo 8:
HOPLITE INC. &
HOPLITE ENTERTAINMENT LLC                     BUFFALO 8 PRODUCTIONS, LLC


_________________________                     _________________________
Name:                                         Name:
Title:                                        Title:
Date:                                         Date:




     Buffalo 8 Productions, LLC  6500 W. Sunset Blvd., Los Angeles, CA 90028  (323) 691-6655
Case 2:21-bk-12663-ER              Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                                Desc
                                   Main Document    Page 17 of 18


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as NOTICE OF MOTION AND MOTION FOR
  4   APPROVAL OF ENTRY INTO CONTRACT FOR POST-PRODUCTION SERVICES WITH BUFFALO 8
      PRODUCTIONS, LLC; DECLARATION OF JONATHON SMITH will be served or was served (a) on the judge in
  5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

  6   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
      controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
  7   via NEF and hyperlink to the document. On May 24, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
  8   transmission at the email address(es) indicated below:
      Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
  9   Tanya Behnam tbehnam@polsinelli.com,
      tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
 10   Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
      Philip A Gasteier pag@lnbrb.com
 11   Jeffrey I Golden jgolden@wgllp.com,
      kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
 12   Eve H Karasik ehk@lnbyb.com
      Kevin P Montee kmontee@monteefirm.com
 13   Kelly L Morrison kelly.l.morrison@usdoj.gov
      Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
 14   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
      Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
 15   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 16       Q Service information continued on attached page

 17   II. SERVED BY U.S. MAIL):
      On May 24, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
 18   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
      first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 19   will be completed no later than 24 hours after the document is filed.

 20   Judge Ernest Robles, 255 East Temple Street, Suite 1560, Los Angeles, California 90012
      Ari Newman, Greenberg Traurig PA, 333 SE 2nd Ave, Ste 4400, 0Miami, FL 33131
 21
                    G     Service information continued on attached page
 22
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 23   (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 24, 2021
      I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
 24   service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
      personal delivery on the judge will be completed no later than 24 hours after the document is filed.
 25
      Email to: David M. Guess        guessd@gtlaw.com
 26
      G Service information continued on attached page
 27
 28
          NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                                  -8-
Case 2:21-bk-12663-ER              Doc 63 Filed 05/24/21 Entered 05/24/21 15:19:47                                  Desc
                                   Main Document    Page 18 of 18


  1   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
  2
       May 24, 2021                 RICHARD T. BAUM                          /s/ Richard T. Baum
  3    Date                            Typ e Name                            Signature

  4   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
      California.
  5   December 2012                                                                                                        F 9013-3.1

  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
          NOTICE OF MOTION AND MOTION FOR APPROVAL OF POST-PRODUCTION SERVICES AGREEMENT
                                                                  -9-
